TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00506-CR


Michael Demond Moss, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 58824, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Michael Demond Moss pleaded guilty to possessing more than four grams
of cocaine with the intent to deliver.  See Tex. Health & Safety Code Ann. § 481.112(a), (d)
(West 2003).  The district court adjudged him guilty and imposed a twelve-year prison sentence.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of his right
to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit insofar as the conviction and sentence are concerned.  The judgment of conviction
is modified to delete the order that appellant pay a fine as a condition of parole, as no fine was
assessed, and to reflect that the trial court recommends, rather than orders, that appellant pay court
costs and attorney fees as a condition of parole.  See Bray v. State, 179 S.W.3d 725, 728
(Tex. App.--Fort Worth 2005, no pet.).
As modified, the judgment of conviction is affirmed.



				___________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Modified and, as Modified, Affirmed
Filed:   December 13, 2006
Do Not Publish